ADVISORY ACTION

Response to Arguments
 Applicant argues, “Wilson et al. is cited for disclosing a fiber-metal laminate where mutually bonded fiber-reinforced composite layer and metal sheets have a range of fiber and metal properties that yield an optimal structural response (¶[011])…Parameters relating to the tensile Young’s modulus of the fiber-reinforced composite layer, the composite layer and the metal sheet relative to the metal sheet thickness and the fiber volume fraction are identified to ‘yield a maximum number of fatigue life cycles’ (¶[0013]-¶[0020]). There is no disclosure of adjusting the content of continuous-filament fibers to obtain an identify of coefficients of thermal expansion (page 3 of the official action).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Secondary reference, JPH11147286A, was cited for addressing this particular claim limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues, “On page 7 of Applicant’s response of December 29, 2021, Applicant argued the non-obviousness of the claimed invention in view of the combination of Wilson et al. and JP ‘286 as lack of motivation to modify the objective of optimizing the structural response in Wilson net al. Page 8 of the outstanding official action erroneously asserts that Applicant has argued the references individually. 
“Further while page 8 of the official action interprets ‘optimizing the structural response’ as vague and reasonably interpreted by one of skill in the art to include optimizing the coefficient of thermal expansion, such an assertion is contrary to the representations made to the USPTO on behalf of messers. Wilson, Alderliesten and Gumnink.
“On page 7 of their response filed on April 26,2017 (attached), patentees argued that their invention simultaneously optimizes the properties of fatigue resistance, joint performance, and high stiffness…The express statement made to the USPTO, on behalf of messers. Wilson, Alderliesten and Gumnink of the properties optimized, obviates the value of any third party speculation of what properties the inventors intended to optimize. The record is clear that the properties being optimized by Wilson et al. does not include a coefficient of thermal expansion” (Remarks, Pgs. 3 – 4).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The prior art teaches optimizing the structural response. The file wrapper was not cited by the examiner for motivation and as such is not germane to the issue of what the reference actually suggests.  
Additionally, the statement by the inventors of the prior art does not actually indicated the properties do not include CTE but only that the inventors did not include CTE as one of the properties they listed. All materials inherently have a coefficient of thermal expansion. In other words, all materials expand or shrink at a particular rate (coefficient) when exposed to heat. Therefore, the coefficient of thermal expansion (CTE) is an inherent structural response present in all materials, including the structure taught by Wilson et al., regardless of whether or not Wilson et al. (CTE) explicitly suggest CTE in their original patent application claims to the USPTO.
Finally, the citation applicant relies upon is not in fact made by the inventors but the attorney for applicant. Attorney argument is not evidence.

Applicant argues, “...optimizing the coefficient of thermal expansion by adjusting the content of glass and carbon fiber would be viewed as contrary to the objection of Wilson et al. to optimizes the properties of fatigue resistance, joint performance, and high stiffness. It would not have been obvious to deviate from the objective of Wilson et al. to optimize the properties of fatigue resistance, joint performance, and high stiffness” (Remarks, Pg. 4).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant is directed to the discussion above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781